F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                      February 1, 2007
                            FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                        Clerk of Court



    X IA N G YUA N ZH U ,

                Plaintiff-Appellant,

    v.                                                   No. 06-3113
                                                 (D.C. No. 05-CV-2139-KHV)
    ST. FRANCIS HEALTH CENTER;                             (D . Kan.)
    KENNEN THOM PSON, M .D.,

                Defendants-Appellees.



                             OR D ER AND JUDGM ENT *


Before PO RFILIO, B AL DOC K , and EBEL, Circuit Judges.


         Plaintiff Xiangyuan Zhu, proceeding pro se, appeals from the district

court’s dismissal of her complaint and the imposition of sanctions in the form of

attorneys’ fees and costs. M s. Zhu contends that the district court erred in

dismissing her claims on the basis of res judicata and in imposing sanctions

against her. W e lack jurisdiction to consider M s. Zhu’s challenge to the district



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
court’s decision to impose sanctions because the amount has not yet been

determined. See American Soda, LLP v. U.S. Filter Wastewater Group, Inc.,

428 F.3d 921, 924 (10th Cir. 2005). This does not preclude our review of the

district court’s dismissal of M s. Zhu’s complaint. Id. at 925. W e have

jurisdiction pursuant to 28 U.S.C. § 1291 and we AFFIRM .

                                          I

      On M ay 26, 2004, M s. Zhu filed a complaint in K ansas state court against

four defendants, including St. Francis Health Center and Dr. K ennen Thompson.

The other two defendants and St. Francis moved for judgment on the pleadings.

The complaint against St. Francis was dismissed with prejudice on October 22,

2004. See Aplee. Supp. App. at 202. Dr. Thompson moved for partial judgment

on the pleadings and for a more definite statement on M s. Zhu’s medical

malpractice claim. All claims against Dr. Thompson, except for the medical

malpractice claim, were dismissed with prejudice on October 22, 2004. See id. at

203. M s. Zhu was given permission to amend her state court complaint and then

Dr. Thompson filed a renewed motion to dismiss. The state court granted the

motion on February 24, 2005, thereby dismissing all of the claims against all of

the defendants. See id. at 231.

      On April 11, 2005, M s. Zhu filed a complaint in federal district court

against St. Francis and Dr. Thompson. On M ay 12, M s. Zhu filed an amended

complaint. Defendants moved to dismiss the amended complaint as barred by res

                                         -2-
judicata because of M s. Zhu’s prior state court action. That motion was granted

in a memorandum and order entered on February 6, 2006. This appeal followed.

                                         II

      W e review de novo the district court’s dismissal of a complaint on the basis

of res judicata. See Plotner v. AT&T Corp., 224 F.3d 1161, 1168 (10th Cir.

2000). M s. Zhu’s federal complaint asserted eight claims: one federal claim

under the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C.

§ 1961 et seq., and seven state law claims. M s. Zhu’s challenge on appeal relates

solely to the dismissal of her RICO claim. 1 See Aplt. Br. at 19-28. Accordingly,

she has w aived any other issues regarding the dismissal of her seven state claims.

See State Farm Fire & Cas. Co. v. M hoon, 31 F.3d 979, 984 n.7 (10th Cir. 1994).

      In order to determine whether the district court properly applied res

judicata to bar M s. Zhu’s RICO claim, we must first determine what preclusive

effect K ansas would give to M s. Zhu’s state court complaint. See Migra v.

Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984) (“It is now settled




1
       Although M s. Zhu argues that her “Victim and W itness Protection Act, and
18 U.S.C. §§ 24, 1341 claims w ere not barred as a matter of res judicata,” Aplt.
Br. at 28, and does not mention her RICO claim, this statement does not
accurately reflect the claims set forth in M s. Zhu’s federal complaint. These
“claims” were not alleged separately in her complaint, but instead were alleged as
predicate acts as part of her RICO claim. See Aplt. App. at 25 ¶52. Because
M s. Zhu is proceeding pro se, and we must therefore construe her filings liberally,
see Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991), we construe her
argument as a challenge to the dismissal of her RICO claim.

                                        -3-
that a federal court must give to a state-court judgment the same preclusive effect

as would be given that judgment under the law of the State in which the judgment

was rendered.”). U nder Kansas law, “[r]es judicata (claim preclusion) prevents

relitigation of previously litigated claims and consist[s] of the following four

elements: (1) same claim; (2) same parties; (3) claims were or could have been

raised; and (4) a final judgment on the merits.” Winston v. State Dep’t of Soc. &

Rehab. Servs., 49 P.3d 1274, 1285 (Kan. 2002). Only the third Winston factor is

at issue in this appeal. W e conclude, as discussed below, that Kansas would give

preclusive effect to M s. Zhu’s state action and therefore we must do the same.

See M igra, 465 U.S. at 81.

      M s. Zhu contends that her RICO claim should not be barred by res judicata

because it is a new claim that was not raised in her state court complaint. While

we agree that M s. Zhu did not bring a RICO claim in her state court action, that is

not the dispositive consideration. “Kansas law emphasizes that the claim or cause

of action is defined in terms of the injury for which relief is demanded, that is to

say, in terms of the factual circumstances of the controversy rather than the legal

theory or remedial statute on which the suit is grounded.” Carter v. City of

Emporia, 815 F.2d 617, 620 (10th Cir. 1987) (citing Wells v. Ross, 465 P.2d 966,

968 (K an. 1970)) (emphasis added); see also Griffith v. Stout Remodeling, Inc.,

548 P.2d 1238, 1243 (Kan. 1976) (“Both actions were bottomed on the same set

of facts and if there was a final adjudication upon the merits in the first, the

                                          -4-
doctrine of res judicata generally would apply in the second.”). Although

M s. Zhu’s RICO claim raises a new legal theory, it is grounded in the same

factual circumstances as her state action and could have been brought as part of

that action. See Tafflin v. Levitt, 493 U.S. 455, 458 (1990) (holding that state

courts have concurrent jurisdiction over civil RICO claims).

      M ost of the factual allegations in M s. Zhu’s state and federal complaints

stem from her treatment relationship with Dr. Thompson, an employee of

St. Francis. That relationship spanned from January 1998 to M arch 2003. See

Aplt. Br. at 9. In her appellate brief, M s. Zhu identifies the conduct from her

federal complaint that allegedly constituted the predicate acts necessary for her

RIC O claim against Dr. Thompson and St. Francis. See id. at 9-13. The majority

of these allegations are virtually identical to the allegations in her state complaint.

Com pare Aplt. App. at 10-18 ¶¶ 11-12, 14, 19, 24-26, 28-30, 32-37 (federal

complaint) with Aplee. Supp. App. at 22-29 ¶¶ 26-28, 31, 40-49 (state complaint).

      The federal complaint contains a few new factual allegations; for example,

that St. Francis sent a fraudulent billing statement to M s. Zhu for medical services

that she did not actually receive while she was being treated by Dr. Thompson,

see Aplt. App. at 13 ¶23. Res judicata may still be a bar in this situation,

however, if the allegations arose out of the same transaction or series of

connected transactions. See Yapp v. Excel Corp., 186 F.3d 1222, 1227 (10th Cir.

1999) (describing transactional approach for res judicata purposes). Kansas

                                          -5-
appears to approve of this transactional approach. See Phillips USA, Inc. v.

Allflex USA, Inc., 77 F.3d 354, 360-361 (10th Cir. 1996) (discussing Kansas

cases); see also O’Keefe v. M errill Lynch & Co., 84 P.3d 613, 618-619 (Kan. Ct.

App. 2004) (applying transactional approach).

      Any new allegations in M s. Zhu’s federal complaint arose out of her

treatment relationship w ith Dr. Thompson that was a focal point of her state court

complaint. As the district court explained in applying the transactional approach

to M s. Zhu’s federal claims, “plaintiff’s theories for relief all arise from

Dr. Thompson’s treatment of plaintiff, his testimony regarding that treatment, the

billing for that treatment and vague allegations of conspiracy between

Dr. Thompson, St. Francis and others.” Aplt. App. at 86. Because the relevant

facts in M s. Zhu’s federal complaint are all related in time, space and origin to

the relevant facts in her state complaint, the district court did not err in

concluding that they arose out of the same transaction or series of connected

transactions and that M s. Zhu’s RICO claim therefore was barred by res judicata.

See Yapp, 186 F.3d at 1227; O’Keefe, 84 P.3d at 618-619.




                                           -6-
      The judgment of the district court is A FFIRM ED and the case is

REM ANDED to the district court for a final determination regarding attorneys’

fees and costs.


                                                  Entered for the Court


                                                  David M . Ebel
                                                  Circuit Judge




                                       -7-